Citation Nr: 1630786	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of $8,869, created by the continuation of dependency status for the Veteran's dependent son, A.W. III, after his 18th birthday.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982, November 1984 to February 1986, and November 1986 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in February 2010 by the Department of Veterans Affairs (VA) Committee of Waivers and Compromises (COW) of the Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2010, the Veteran had a hearing before the RO; a transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In December 1992, the Veteran applied for VA compensation and indicated that he was married with three children, A.M.W, J.A., and A.W. III.  The Veteran listed A.W. III as the youngest of his children and born in August 1981.  

2.  In March 2001, the RO requested an update on the Veteran's number of dependents.

3.  In March 2001, the Veteran reported that all his children had left his residence and were over the age of 18.

4.  In April 2004, VA notified the Veteran of the removal of his ex-wife P.W. from his award and indicated that it was continuing to pay the Veteran for A.W. III until it believed his son would turn 18 years old - in August 2009.  

5.  In May 2004, the Veteran filed a new declaration of status of dependents to add his children, K.M.H. and R.A.W, from his new marriage; he also informed VA that A.W. III had already turned 18 in August 1999.  

6.  In April 2009, the RO added K.M.H. to the Veteran's award (effective August 2003).  The RO again indicated that A.W. III would not be removed from the award until August 2009.  

7.  In May 2009, the RO proposed reducing the Veteran's benefits, as he had been receiving benefits for A.W. IIII beyond his 18th birthday (in August 1999).  

8.  In a December 2009 letter, the RO removed A.W. III from the Veteran's award (effective in August 1999 - when he reached his 18th birthday).

9.  In February 2010, the COW found that the Veteran had received dependency benefits for A.W. III beyond his 18th birthday, which created an overpayment of $8,869.  COW determined that collection of debt would not be against equity and good conscience.  

10.  There has been no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.  

11.  Recovery of the assessed overpayment would not deprive the Veteran of the ability to provide for basic necessities, cause undue financial hardship, or defeat the purpose of the award of VA benefits.

12.  VA was at fault for the initial creation of the debt and the continuation of the debt was more VA's fault than the fault of the Veteran.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the $8,869 in benefits, for dependent A.W. III beyond his 18th birthday, have been met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

II. Waiver of Overpayment 

The Veteran contends that his overpayment of $8,869, which was created when VA continued to treat his son A.W. III as his dependent after his son's 18th birthday, and to pay the Veteran as if his son was still his dependent, should be waived.  The Veteran does not dispute the creation of the debt or the amount owed, but that VA was at fault for its creation, that he had informed VA of its mistake, and that VA had been confusing in its communications and actions with him as to whether he owed VA money.  (August 2010 RO hearing).

The Board initially notes that the Veteran correctly informed VA of the ages of his dependents on his initial December 1992 application for benefits.  The Veteran listed A.W. III as the youngest of his children and born in August 1981.  The Veteran also submitted a copy of A.W. III's birth certificate.

In January 1993, the RO granted the Veteran service connection benefits at a 100 percent level.  In April 1993, the RO informed him that his compensation award included additional benefits for his spouse and children.

The Board further notes that the Veteran continued to provide correct information as to his son's age upon request.  After a March 2001 request by the RO to update VA on the number of his dependents, the Veteran responded later that month that all his children had left his residence and were over the age of 18.

The Board also notes that once the Veteran learned that VA incorrectly believed that A.W. III was younger than he actually was, he did attempt to correct VA as to his son's age on multiple occasions.  

In an April 2004 letter, the RO notified the Veteran of the removal of his ex-wife P.W. from his award and indicated that the Veteran's payment would change in the future in August 2009, when VA believed A.W. III would turn 18 years old.  

In May 2004, the Veteran filed a new declaration of status of dependents to add his children from his next marriage, K.M.H. and R.A.W; he also informed VA that A.W. III already turned 18 in August 1999 not August 2009.

Since May 2004, the RO added K.M.H. (as indicated in an April 2009 letter) and R.A.W. (as indicated in a May 2009 letter) as the Veteran's dependents, and established effective dates for such additions in 2003 and 2004.  Also in the April 2009 letter, the RO again indicated that the Veteran was receiving payment for A.W.III and that those benefits would end when A.W. III turned 18 in August 2009.  

In a May 2009 letter, the RO proposed reducing benefits, due to the erroneous receipt of benefits for A.W. IIII beyond his 18th birthday (in August 1999).  

In a December 2009 letter, the RO indicated the removal of A.W. III from the Veteran's award (effective in August 1999 - when he reached his 18th birthday).

The Veteran subsequently requested a waiver of the overpayment created by VA paying him as if A.W. III was a dependent after his 18th birthday in August 1999.   

During his August 2010 RO hearing, the Veteran argued that VA was at fault for the creation of the debt, that he had informed VA of its mistake multiple times, and that VA had been confusing in its communications and actions with him, such that he did not know whether his benefit payments were incorrect and had assumed VA had corrected the matter.  (August 2010 Board hearing).

Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination which must be reviewed by the Board on a de novo basis. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board wishes to make clear to the Veteran that it does not find that the debt was created by fraud, misrepresentation, or bad faith on the part of the Veteran.  VA appears to have been at fault in the creation of the debt, as outlined above.

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt. Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults. Weighing fault of debtor against any VA fault.

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

 (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt.  In this case, he was not.  He provided VA with the correct information regarding A.W. III when he initially applied for benefits, as well as, a copy of A.W. III's birth certificate, which indicated his correct birthday.  The Board does note, however, that the Veteran does have some fault in the continuation of the debt as he did not continue to pursue VA's correction of that information once he was notified of it.  His failure to pursue correction did contribute to a continued increase of debt.

The Board further finds that the Veteran's debt repayment would not result in undue hardship or defeat the purpose of the benefits, and that he has not changed his position to his detriment due to reliance on such benefits.  The Veteran's January 2010 Financial Status Report makes clear that his monthly income exceeds his monthly expenses by several hundred dollars.  The Board also finds that failure to make restitution could unfairly enrich the Veteran because he received monetary benefits to which he was not entitled

However, the Board must also weigh the Veteran's liability against that of VA.  38 C.F.R. § 1.965(a)(2).  The overpayment itself started because VA used incorrect birth information for A.W. III, though the Veteran had initially provided correct information, including a birth certificate.  Also, the debt continued for many additional years due to VA error.  The Veteran informed VA of his son's correct age in March 2001.  He then tried to correct VA of its mistake once he became aware of it, in May 2004.  VA did not act promptly after receiving correct information as to A.W. III's age.  Rather, it took approximately 5 years for VA to update the Veteran dependent information, after May 2004.

As such, VA is responsible for the initial creation of the debt, as the Veteran initially provided correct information regarding A.W. III's birth.  Also, VA's culpability in the continuation of the debt exceeded any fault of the Veteran.  

Given the degree of fault of VA in the creation of the debt, especially given that the Veteran repeatedly provided correct information to VA, the Board finds that the principles of equity and good conscience would be violated if VA were to recover the overpayment.  VA was at fault in the creation of the debt and was largely at fault in the continuation of the monthly overpayments.  The Board finds that waiver of recovery of additional service connection benefits paid for dependent son, A.W. III is warranted.  

	
ORDER

Waiver of the recovery of the overpayment of $8,869, created by the continuation of dependency status for the Veteran's dependent son, A.W. III, after his 18th birthday is granted.  

 

____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


